Case: 13-60409     Document: 00512503620         Page: 1    Date Filed: 01/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                    No. 13-60409                              January 16, 2014
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
JOHN OKELLO OBIERO,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A096 683 875


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Kenyan citizen John Okello Obiero petitions for review of the decision of
the    Board    of   Immigration      Appeals     (BIA)    denying     his   motion           for
reconsideration and reopening following the denial of his motion for a
continuance in his removal proceeding to allow for the consideration of a
petition for an alien filed by his wife on his behalf.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60409    Document: 00512503620    Page: 2   Date Filed: 01/16/2014


                                No. 13-60409

      Obiero contends that the BIA’s decision denying a continuance was
erroneous in numerous respects. He raises no specific issues as to the evidence
presented in support of his motion to reopen. He does not argue that the BIA
erred by denying the motion for reconsideration on the basis that he raised
issues that already had been raised or could have been raised in his previous
administrative appeal. Obiero is represented by counsel, and his brief is not
entitled to liberal construction. See Woodfox v. Cain, 609 F.3d 774, 792 (5th
Cir. 2010).   He has failed to brief the relevant issues for this court’s
consideration as to the motion for reconsideration or reopening.
      PETITION FOR REVIEW DENIED.




                                      2